     Case 3:19-cr-00048-KAD Document 66 Filed 02/06/20 Page 1 of 18
                                                                         1


 1     UNITED STATES DISTRICT COURT

 2     DISTRICT OF CONNECTICUT

 3
       UNITED STATES OF AMERICA,        )
 4                    Plaintiff,        )    NO: 3:18MJ1473(RMS)
                                        )
 5     vs.                              )
                                        )    September 20, 2018
 6     DANIEL JIMENEZ DE LA CRUZ,       )
                      Defendant.        )    Initial Appearance &
 7     ___________________________           Detention Hearing

 8
                                141 Church Street
 9                            New Haven, Connecticut

10     B E F O R E:
                 THE HONORABLE ROBERT M. SPECTOR, U.S.M.J
11
       A P P E A R A N C E S:
12
       For the Plaintiff :            JOHN TROWBRIDGE PIERPONT, AUSA
13                                    United States Attorney's Office
                                      157 Church Street, 25th Floor
14                                    New Haven, CT 06510

15     For the Defendant:             TRACY HAYES, ESQUIRE
                                      Federal Public Defender's Office
16                                    265 Church Street, Suite 702
                                      New Haven, CT 06510
17

18

19

20

21

22

23
       Transcriber:                     Martha C. Marshall, RMR, CRR
24

25     Proceedings recorded by electronic sound recording,
       transcript produced by transcription service.
     Case 3:19-cr-00048-KAD Document 66 Filed 02/06/20 Page 2 of 18
                                                                              2


 1               THE COURT:      Good afternoon.    You may be seated.

 2               MR. PIERPONT:      Good afternoon, Your Honor.

 3               THE COURT:      We're here in the case of the United

 4     States of America versus Daniel Jimenez De La Cruz, no case

 5     number yet assigned.

 6               Can I please have appearances of counsel and anyone

 7     seated with you at counsel table.

 8                  MR. PIERPONT:    Good afternoon, Your Honor.

 9     Assistant United States Attorney John Pierpont on behalf of

10     the United States.     Joining me at counsel table are DEA

11     Agents James Kastamenti (ph) and Kevin Zen (ph).

12                  THE COURT:    Good afternoon.

13                  MR. HAYES:    Good afternoon, Your Honor.         Tracy

14     Hayes on behalf of Mr. Daniel Jimenez De La Cruz.

15               THE COURT:      Go ahead.

16               MR. HAYES:      That's it.   Thank you, Your Honor.

17     That's it.

18               THE COURT:      Good afternoon.

19               Good afternoon, Mr. Jimenez De La Cruz.         You may be

20     seated.

21               And, Mr. Pierpont, before we start, can you just

22     tell me the circumstances, you know, when was Mr. De La Cruz

23     arrested?

24               MR. PIERPONT:      Your Honor, earlier today the

25     Government had sought a search warrant for an address that
     Case 3:19-cr-00048-KAD Document 66 Filed 02/06/20 Page 3 of 18
                                                                                3


 1     was Mr. Jimenez De La Cruz's address.        That search warrant

 2     was executed in the morning, at 11:00 in the morning.            Soon

 3     thereafter, Your Honor, as described in the affidavit, there

 4     was fentanyl and a loaded revolver was found there.            Within,

 5     I would say, about an hour after that, Your Honor, our office

 6     authorized a warrantless arrest around noon or thereabouts of

 7     Mr. Jimenez De La Cruz based on what we found there.            And

 8     then a few moments ago, Your Honor, we brought the affidavit

 9     to Your Honor and swore it out, and there's a criminal

10     complaint as well.

11               THE COURT:    Thank you very much.

12               And so what the Government is saying, Mr. De La

13     Cruz, is that you were arrested without a warrant, which is a

14     way -- a perfectly legitimate way for a case to start in

15     Federal Court.     And then a complaint was signed before they

16     came into court.     You should probably, I would hope, have a

17     copy of that in front of you.

18               And we're here to make sure that you understand your

19     rights, that you have the right to counsel, and that we

20     appoint counsel for you to consider the issue of detention or

21     release and to set a preliminary schedule for the case.

22     Okay.

23               So let me just start by telling you that you have

24     the right to remain silent, which means you're not required

25     to make a statement, any statement to anyone about this case.
     Case 3:19-cr-00048-KAD Document 66 Filed 02/06/20 Page 4 of 18
                                                                           4


 1     If you've already made a statement, you do not need to

 2     continue.    If you start making a statement, you can stop at

 3     any time.    And if you choose to make a statement, you have

 4     the right to have an attorney with you.         Do you understand

 5     that?

 6                THE DEFENDANT:    Yes.

 7                THE COURT:   Okay.    And if you choose to make a

 8     statement, you should know that anything you say can and

 9     probably will be used against you either in this case or in

10     any other case.     Do you understand that?

11                THE DEFENDANT:    Yes, yes.

12                THE COURT:   You also have the right to be

13     represented by counsel at every stage of these proceedings.

14                Mr. Hayes, do you expect that the defendant will

15     qualify for appointed counsel?

16                MR. HAYES:   I do, Your Honor.      I just wanted to

17     point out this concern.       I do.   We started to complete a

18     financial affidavit.      Mr. De La Curz, English is what would

19     be a second language.       So there was somewhat of a language

20     barrier.    So I keep asking if he understands the Court today.

21     He indicates that he does.       So I will complete one once I

22     have the opportunity to at least make sure that he

23     understands what I'm asking.

24                THE COURT:   Sure.    That's not a problem.

25                MR. HAYES:   Thank you, Your Honor.
     Case 3:19-cr-00048-KAD Document 66 Filed 02/06/20 Page 5 of 18
                                                                           5


 1                THE COURT:   Mr. De La Cruz, do you feel like you can

 2     understand me?

 3                THE DEFENDANT:    Yeah, I understand.

 4                THE COURT:   Okay.      So what I'm going to do, based on

 5     Mr. Hayes' representations, is I'm going to appoint him to

 6     represent you in this case, conditional on you filling out

 7     this form.     It's a financial affidavit.      I'm going to give

 8     you a week to do that.       Okay.    So as long as you get it filed

 9     by September 27th.      It will be filed under seal.      And then we

10     can issue, you know, a formal order.         But he will be

11     appointed to represent you.

12                And you're entitled to counsel at every stage of

13     these proceedings.      So if for some reason he's unable to

14     represent you in the future, the Court will make sure to find

15     new counsel for you.       Okay?

16                THE DEFENDANT:    Thank you.

17                THE COURT:   Is Mr. De La Cruz a citizen of any other

18     country?     Do we have to deal with consulate notification

19     here?

20                MR. PIERPONT:    So, Your Honor, the Government

21     understands that Mr. De La Cruz is a citizen of the Dominican

22     Republic.

23                THE COURT:   Okay.

24                MR. PIERPONT:    The Dominican Republic, the

25     Government's understanding, is not a mandatory notification
     Case 3:19-cr-00048-KAD Document 66 Filed 02/06/20 Page 6 of 18
                                                                              6


 1     country.     But, of course, consistent with the rules, the

 2     Government would be happy to notify the consulate of the

 3     Dominican Republic on Mr. Jimenez De La Cruz's behalf if he

 4     so chooses.

 5                THE COURT:   Thank you very much, Mr. Pierpont.

 6                So what that means is that because you are a citizen

 7     of the Dominican Republic, I need to advise you that you have

 8     the right to ask the Government to notify the consulate of

 9     your country of citizenship regarding your advise.             Okay?

10     I'm sorry, regarding your arrest.        You should discuss that

11     matter with Mr. Hayes to decide if that's something you want

12     to do.     Okay?

13                THE DEFENDANT:    Yes, sir.

14                THE COURT:   Okay.    Thank you.

15                So, as you know, you have been charged in a criminal

16     complaint.     The criminal complaint charges that on or about

17     September 20th, 2018, you -- that you essentially did two

18     things.     One is that you possessed with the intent to

19     distribute a mixture and substance containing a detectable

20     amount of fentanyl, in violation of Title 21 U.S. Code

21     Sections 841(a)(1) and 841(b)(1)(C).          And the next is that as

22     in what's referred as an alien illegally or unlawfully in the

23     United States, you were in possession of a firearm, which

24     meant had been shipped or transported in interstate or

25     foreign commerce, in violation of Title 18 U.S. Code Section
     Case 3:19-cr-00048-KAD Document 66 Filed 02/06/20 Page 7 of 18
                                                                              7


 1     922(g)(5)(A).

 2               I'm going to ask you a couple of questions, Mr. De

 3     La Cruz, to make sure we're understanding each other.          These

 4     are very basic questions.

 5               Can you tell me how old you are?

 6               THE DEFENDANT:      31.

 7               THE COURT:    31.     Okay.

 8               And how far have you gone in school?

 9               THE DEFENDANT:      I never graduate.     I just go through

10     2nd -- 7 in DR.     I never go to school here.

11               THE COURT:    So you didn't go to school in the United

12     States.   You went to school in the Dominican Republic, but

13     you didn't graduate.

14               THE DEFENDANT:      Yes.

15               THE COURT:    What you're referring to is like a

16     secondary school, like a high school?

17               THE DEFENDANT:      No, I never go to the high school.

18               MR. HAYES:    He's not been to high school, Your

19     Honor.

20               THE COURT:    Okay.       Have you taken any medication,

21     drugs, or alcohol in the last 24 hours that is making it

22     difficult for you to understand what's going on today?

23               THE DEFENDANT:      No, no, no.     I never used drugs.

24               THE COURT:    Do you feel like you have a clear head

25     today?
     Case 3:19-cr-00048-KAD Document 66 Filed 02/06/20 Page 8 of 18
                                                                        8


 1               THE DEFENDANT:     Yeah.

 2               THE COURT:    Are you having any trouble understanding

 3     me?

 4               THE DEFENDANT:     No.

 5               THE COURT:    Mr. Hayes, have you been able to

 6     communicate with Mr. De La Cruz over the last, you know, hour

 7     or so that you've met him?

 8               MR. HAYES:    I have, Your Honor.

 9               THE COURT:    Is that fair to say, that you've

10     probably only met him about less than an hour ago?

11               MR. HAYES:    That's correct, Your Honor.

12               THE COURT:    I'm going to ask you to be seated now,

13     Mr. De La Cruz.     I'm going to ask Mr. Pierpont to summarize

14     the maximum possible sentence that you face if you were,

15     first, indicted, and then convicted on the charges in the

16     complaint.

17               MR. PIERPONT:     Thank you, Your Honor.

18               With respect to the violation of Title 21 United

19     States Code Sections 841(a)(1) and 841(b)(1)(C), that's the

20     possession with intent to distribute a mixture and substance

21     containing a detectable amount of fentanyl, the maximum

22     penalties that Mr. Jimenez De La Cruz could face would be 20

23     year term of imprisonment, a one million dollar fine, three

24     years to life for supervised release, and $100 special

25     assessment.
     Case 3:19-cr-00048-KAD Document 66 Filed 02/06/20 Page 9 of 18
                                                                         9


 1               With respect to the violation of -- the alleged

 2     violation of 18 United States Code Section 922(g)(5)(A), that

 3     is, the alien illegally or unlawfully in the United States in

 4     possession of a firearm which has been shipped or transported

 5     in interstate or foreign commerce, the maximum penalties

 6     there are 10 years of imprisonment, a $250,000 fine, up to a

 7     term of three years of supervised release, and a $100 special

 8     assessment.

 9               Your Honor, at this time the Government is not aware

10     of any restitution issue, but restitution could, of course,

11     be ordered if victims are identified and restitution would be

12     appropriate.

13               THE COURT:    Thank you.

14               Mr. De La Cruz, did you understand those penalties?

15               THE DEFENDANT:     Yes.

16               THE COURT:    So as we talked about, you're charged in

17     a criminal complaint, which is a perfectly normal and

18     appropriate way for a criminal case to begin in Federal

19     Court, but because these are felony charges we do need to set

20     a date for what we call probable cause hearing, because you

21     have a right to have that hearing unless an indictment is

22     returned.     And so that hearing we typically will set either

23     14 days or 21 days from today, depending on if you're

24     detained.     So I'm going to wait on the date for the hearing,

25     but we'll set that date before the end of today's hearing.
     Case 3:19-cr-00048-KAD Document 66 Filed 02/06/20 Page 10 of 18
                                                                             10


 1                We rarely go forward on probable cause hearings

 2     either because you and your attorney want more time to look

 3     over the charges or because the Government goes to a Grand

 4     Jury and gets an indictment against you.         In either of those

 5     scenarios, it would be totally unnecessary to have the

 6     probable cause hearing.       Okay?

 7                THE DEFENDANT:     Yes, sir.

 8                THE COURT:    So I'm going to turn now to the issue of

 9     detention or release and ask the Government what its position

10     is.

11                MR. PIERPONT:    Your Honor, the Government would seek

12     detention of Mr. Jimenez De La Cruz.         I haven't had the

13     opportunity to speak to defense counsel about this.             I don't

14     know what his position.       I can give the proffer now if you

15     like or however Your Honor would like to proceed.

16                THE COURT:    Well, what I'll note for the record that

17     I have a written detention motion from the Government which

18     indicates a few things.

19                First, that the case qualifies because he's charged

20     with a controlled substance offense.         And, also, that the

21     rebuttable presumption applies for that same reason he's

22     charged with an offense which carries a maximum term of

23     imprisonment of 10 years or greater under the Controlled

24     Substances Act.     And the Government's asking for a

25     continuance of three days.
     Case 3:19-cr-00048-KAD Document 66 Filed 02/06/20 Page 11 of 18
                                                                              11


 1                So I think the Goverment is entitled to do this.

 2     What I'd like to do is turn to Mr. Hayes and ask whether he

 3     agrees that the rebuttable presumption applies and will agree

 4     that we should set a hearing down for sometime next week.

 5                MR. HAYES:    Thank you, Your Honor.

 6                I do agree that the rebuttable presumption does

 7     apply here.    I would ask if we may have a hearing next week.

 8     Your Honor, also, I did want to hear what the Government

 9     would have proffered today, but I could talk to Mr. Pierpont.

10                THE COURT:    Mr. Pierpont is free to -- why don't we

11     have him proffer.       He's here.    He's dressed up.    Let's hear

12     what he has to say.

13                MR. HAYES:    Thank you.

14                MR. PIERPONT:    Your Honor, I always look forward to

15     an opportunity to speak.

16                THE COURT:    So why don't you tell me why we should

17     be holding Mr. De La Cruz.

18                MR. PIERPONT:    So, Your Honor, again, I think you

19     laid out the rebuttable presumption here, but I think the

20     facts warrant review here as well.

21                First, in the Government's view, Mr. Jimenez De La

22     Cruz is a flight risk.       That comes from a couple of different

23     areas of information.       First of all, the Government

24     understands that Mr. Jimenez De La Cruz is not here legally.

25     He does not have papers that justifies his presence here in
     Case 3:19-cr-00048-KAD Document 66 Filed 02/06/20 Page 12 of 18
                                                                            12


 1     the country.     This was both through conversations that agents

 2     have had with other HSI agents who have verified that.            And,

 3     in fact, Mr. Jimenez De La Cruz was asked that after he was

 4     Mirandized during the search warrant that I spoke about

 5     earlier and said directly to the agents that he was not here

 6     legally.

 7                He's from the Dominican Republic.        He has been here

 8     for seven years.     According to him, and what he told the

 9     agents, he crossed over from Mexico.          He says as well, Your

10     Honor -- so beginning there with the fact that he's not a

11     citizen of the United States, we also -- there is a passport

12     for the Dominican Republic that we saw as well during the

13     search warrant.     So he certainly has the means to leave the

14     country.    He has a passport from the Dominican Republic.

15                He also told agents that he does have a wife, but

16     that his wife is in Miami.       And so there's another pull not

17     only back to the Dominican Republic, Your Honor, but also to

18     Miami as well to the extent that he does have family here.

19     Again, he indicated that his wife was in Miami.

20                So we don't see ties to the community that we would

21     normally see.     In fact, to the contrary.      What we see is

22     somebody who doesn't have ties to the community.           He did not

23     own the house in which he was living.         We understood that was

24     owned by another individual.

25                I think Your Honor could take these facts and put up
     Case 3:19-cr-00048-KAD Document 66 Filed 02/06/20 Page 13 of 18
                                                                             13


 1     against them the lengthy term of incarceration that I just

 2     reviewed on the record with Your Honor.         There is a real risk

 3     of flight here.     Again, coupled with the rebuttable

 4     presumption as well, in the Government's view, there is a

 5     risk of flight that no combination of conditions could

 6     reasonably assure his appearance.        So that's risk of flight.

 7                Turning now to the danger that he poses to the

 8     community.     A couple of things to go through here, Your

 9     Honor.    During the course of the search warrant that was

10     executed at Mr. Jimenez De La Cruz's residence earlier today,

11     a black trash bag that was right outside his bedroom window

12     that was sort of secreted underneath an old sink that was

13     leaned up against the house was found.         Within it was one

14     ounce or approximately one ounce.        So approximately 28 grams

15     of fentanyl.     Fentanyl, as Your Honor is aware, is an

16     extraordinarily dangerous drug.        And when you're talking

17     about 28 grams, you're talking about in the quantity that is

18     beyond just personal use.

19                In that brown plastic bag there was also sandwich

20     baggies that were found in connection with that, as well as

21     lactose -- lactase.      And lactase is a common substance that

22     is used to cut fentanyl, Your Honor.         And, in fact, when

23     asked after he was Mirandized what was the lactase there for,

24     it was there for, according to Mr. Jimenez De La Cruz, to cut

25     fentanyl.    He actually referred to it as white china.         And
     Case 3:19-cr-00048-KAD Document 66 Filed 02/06/20 Page 14 of 18
                                                                          14


 1     the Government understands white china to mean fentanyl.

 2                There was also a scale found --

 3                THE COURT:    China white?

 4                MR. PIERPONT:    China white.     I'm sorry.    China

 5     white.

 6                THE COURT:    That's okay.

 7                MR. PIERPOINT:     There was also -- good correction.

 8     There was also a scale found at the residence as well, Your

 9     Honor.     And so what this indicates to the Government is

10     beyond just the single ounce of fentanyl, the 28 grams of

11     fentanyl that was found there, is that he is actually in the

12     business of selling fentanyl.        And that more likely than not,

13     there's been a lot more than just this one particular ounce

14     that was seized there.

15                The second fact that demonstrates, in the

16     Government's view, that Mr. Jimenez De La Cruz is a danger to

17     society is that there was a loaded revolver found in that bag

18     as well.     It's a Smith & Wesson, as alleged in the complaint,

19     that was manufactured, the Government understands, in

20     Massachusetts.     But Mr. Jimenez De La Cruz admitted that that

21     was his gun and also told agents that he bought it for $300

22     from an individual named Marino or Marrero -- Marino, who had

23     gotten it from North Carolina.        We're still tracking down the

24     circumstances of that.      But on its face, it does not appear

25     as though that was, say, a usual purchase of a gun.
     Case 3:19-cr-00048-KAD Document 66 Filed 02/06/20 Page 15 of 18
                                                                         15


 1                So I think, Your Honor, if you take those two facts,

 2     that there was fentanyl there, evidence that there was

 3     probably a lot more that has been trafficked along the way,

 4     and the fact that he had a loaded revolver with the fentanyl

 5     in that brown plastic bag -- black plastic bag as well, in

 6     the Government's view, he is, in fact, a danger to the

 7     community and one that no combination of conditions could

 8     reasonably assure that he be protected.

 9                And so for those reasons, in connection with the

10     rebuttable presumption, the Government would ask that Mr.

11     Jimenez De La Cruz be detained.

12                THE COURT:    Thank you.

13                Mr. Hayes.

14                MR. HAYES:    Thank you, Your Honor.

15                I'm at least satisfied for today and I would ask for

16     a hearing before Your Honor next week.

17                THE COURT:    Sure.   Is there a particular day that

18     you're looking at?

19                MR. HAYES:    Your Honor, I would ask for even a week

20     from now, if the Court is available then, to give me enough

21     time to speak with Mr. Jimenez's family and to talk to Mr.

22     Jimenez as well.

23                THE COURT:    Sure.   Would 3:00 -- well, how about

24     2:30 on the 27th?       Would that work for both sides?

25                MR. PIERPONT:    That would work for the Government,
     Case 3:19-cr-00048-KAD Document 66 Filed 02/06/20 Page 16 of 18
                                                                              16


 1     Your Honor.

 2                MR. HAYES:    Yes, Your Honor.

 3                THE COURT:    Okay.   So we'll set this down for a

 4     detention hearing on Thursday, September 27th, at 2:30 in the

 5     afternoon.

 6                And I'll issue a written detention order today just

 7     covering the fact that the rebuttable presumption applies and

 8     scheduling this for the 27th.

 9                MR. HAYES:    Thank you, Your Honor.

10                MR. PIERPONT:    Your Honor, just to be clear.       It's

11     not the Government's intention at this time to notify the

12     consulate office until I hear from Mr. Hayes that that is

13     something that his client would want us to do on his behalf.

14                THE COURT:    That's fine.    I leave that totally up to

15     the parties.

16                MR. HAYES:    Thank you, Your Honor.

17                THE COURT:    As long as Mr. De La Cruz understands

18     his rights.

19                I will set down the probable cause hearing for 14

20     days from today, which is Thursday, October 4th.           We'll set

21     it down for 9:30 in the morning.        Strike that.    We'll set it

22     down for 10:00 in the morning.

23                Like I said, Mr. De La Cruz, I would be shocked if

24     we actually go forward with that because we just rarely,

25     rarely do them in this district.        Either the Grand Jury
     Case 3:19-cr-00048-KAD Document 66 Filed 02/06/20 Page 17 of 18
                                                                         17


 1     deliberates and returns an indictment or you decide with your

 2     attorney that you want more time to consider your options and

 3     so you may move to continue.       But either way, for now your

 4     next court date will be September 27th, and then October 4th

 5     for the probable cause hearing.        Okay?

 6                THE DEFENDANT:     Yes, sir.

 7                THE COURT:    Thank you.

 8                And I will note that the complaint is not sealed.

 9     The complaint is an obtained affidavit.

10                Is there anything else we need to accomplish today?

11                MR. PIERPONT:    Not from the Government, Your Honor.

12                MR. HAYES:    No, Your Honor.      Thank you.

13                THE COURT:    And Probation?

14                MS. BLAKE:    No, Your Honor.      Thank you.

15                THE COURT:    Thank you.

16                We can stand in recess.        Wish y'all a pleasant

17     afternoon.

18                Thank you.

19                (Completed at 5:09, p.m.)

20

21

22

23

24

25
     Case 3:19-cr-00048-KAD Document 66 Filed 02/06/20 Page 18 of 18
                                                                        18


 1                       C E R T I F I C A T E

 2

 3                I, Martha C. Marshall, RMR, CRR, hereby certify that

 4     the foregoing pages are a complete and accurate transcription

 5     o the best of my ability of the electronic recording held in

 6     the matter of UNITED STATES V. DANIEL JIMENEZ DE LA CRUZ,

 7     which was held before the Honorable Robert M. Spector,

 8     U.S.M.J, at 141 Church Street, New Haven, Connecticut, on

 9     September 20, 2018.

10

11

12

13                                        _/s/Martha C. Marshall_____
                                          Martha C. Marshall, RMR,CRR
14

15

16

17

18

19

20

21

22

23

24

25
